Case: 3:21-cv-00567-JRK Doc #: 1 Filed: 03/10/21 1 of 8. PageID #: 1




                            IN THE U.S. DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION
   MELVIN W. PARSONS,                      :
   14500 Union Road                        :    CASE NO:
   Spencerville, Ohio 45887                :
                                           :
                 Plaintiff,                :
                                           :
          -vs.-                            :    JUDGE:
                                           :
   Buehler’s Asphalt Paving, Inc.,         :    COMPLAINT FOR SEXUAL
   14475 Lambert Road                      :    HARASSMENT, ASSAULT,
   St. Mary’s, Ohio 45885                  :    HOSTILE WORK ENVIRONMENT,
                                           :    AND JURY DEMAND
          AND                              :
                                           :
   DARREL T. FLINN,                        :
   14475 Lambert Road                      :
   St. Mary’s, Ohio 45885                  :
                                           :
                 Defendants.               :


          Now comes Plaintiff, Melvin W. Parsons, by and through his undersigned
   counsel, Jason N. Flower, and hereby states as his Complaint against Defendants
   Buehler’s Asphalt Paving, Inc., (hereinafter “Buehler”), and Darrel T. Flinn,
   (hereinafter “Flinn”), the following:

                                  SUMMARY OF ACTION

      1. This is a civil action seeking monetary damages against Defendants Beuhler
          and Flinn alleging sexual harassment, hostile working environment, and
          Assault claims against Defendants Buehler and Flinn.



                      Complaint, Parsons v. Buehler, et al., Page 1 of 8
Case: 3:21-cv-00567-JRK Doc #: 1 Filed: 03/10/21 2 of 8. PageID #: 2




                                  JURISDICTION & VENUE

      2. This action is brought pursuant to Ohio Revised Code § 4112.02, and pursuant
         to Title I of the Americans with Disabilities Act of 1990, codified as 42 U.S.C.
         12112, which prohibit the discrimination of an employee on the basis of race,
         gender, ethnicity, color, national origin, ancestry of the employed individual,
         any identified disability, and the corresponding regulations of the Ohio Civil
         Rights Commission and the Equal Employment Opportunity Commission.
      3. Venue is proper, as the incidents at issue occurred in Mercer County, Ohio,
         within this Court’s jurisdiction as the Northern District Court of Ohio –
         Western Division.

                                           PARTIES

      4. At all times relevant hereto, Plaintiff was an adult male with a known disability
         residing in Allen County, Ohio at the captioned address.
      5. At all times relevant hereto, Defendant Buehler is a private company located
         at the captioned address, incorporated under the laws of the state of Ohio, and
         doing business in the state of Ohio under Ohio laws.
      6. At all times relevant hereto, Defendant Flinn was an employee of Defendant
         Beuhler.

                                            FACTS

      7. Plaintiff began his employment with Defendant Buehler in 2010.
      8. Defendant Flinn was a supervisor over Plaintiff, and also employed by
         Defendant Buehler.
      9. At all times relevant hereto, Defendant was aware of Plaintiff’s disability, and
         ignored requests by Plaintiff to accommodate same under the working
         conditions.



                       Complaint, Parsons v. Buehler, et al., Page 2 of 8
Case: 3:21-cv-00567-JRK Doc #: 1 Filed: 03/10/21 3 of 8. PageID #: 3




      10. Plaintiff’s requests were reasonable accommodations, and Defendant could
         have made said accommodations.
      11. Specifically, Plaintiff requested to no longer work around Defendant Flinn, due
         to repeated sexual advances and assaults, and other demeaning behavior, in
         front of staff and other employees.
      12. After Plaintiff began reporting Flinn’s actions to the owner of the company,
         and the Secretary, Flinn’s behavior intensified.
      13. Several members of the asphalt crew, who were cronies of Flinn, also began to
         alienate Plaintiff and make his already difficult job even harder.
      14. The Actions of Flinn, the blind eye turned towards the problem by
         management, and the hostile actions by other employees created a hostile
         working environment for Plaintiff.
      15. Defendant Flinn’s behavior exacerbated Plaintiff’s already difficult mental
         health situation to a level that incapacitated Plaintiff, making it impossible for
         him to regularly carry out his job duties.
      16. On or about June 18, 2020, Plaintiff was singled out by Flinn, and Flinn
         physically forced Plaintiff’s head down to Defendant Flinn’s private parts,
         holding Plaintiff’s face in front of Flinn’s crotch and making verbal statements
         inferring that Plaintiff would enjoy engaging in oral sex with Flinn, to which
         Plaintiff made every effort to escape Flinn’s grasp.
      17. On June 19, 2020, Flinn approached Plaintiff from behind, grabbing him, and
         making thrusting motions towards Plaintiff, mimicking the act of dry humping
         Plaintiff in front of the other employees, and the residents of the trailer park
         where the asphalt crew were working.
      18. These specific incidents were the last straw in a long list of physical and verbal
         harassments by Flinn directed against Plaintiff; Plaintiff reported both
         incidents to the local authorities the next day.
      19. Plaintiff stopped showing up at work after June 20, 2020, until he was invited
         back and Flinn was placed on administrative leave.
      20. Defendant Buehler did not take any of the allegations seriously, initially
         denying that they were even aware there was a problem, and promising an


                     Complaint, Parsons v. Buehler, et al., Page 3 of 8
Case: 3:21-cv-00567-JRK Doc #: 1 Filed: 03/10/21 4 of 8. PageID #: 4




         independent audit. Eventually, the truth came out that Buehler was always
         aware of the complaints, and failed to ever address the concerns until Plaintiff
         went to the local authorities.
      21. Defendant Buehler’s independent audit of the situation amounted to an
         interview by Defendants’ counsel, of both the company owner and Flinn, and
         the secretary who also serves as the de facto HR manager; Plaintiff was never
         interviewed nor asked to participate.
      22. Flinn was later told he could return to work, and resume his position as
         foreman overseeing Plaintiff on jobsites; no other corrective action was taken,
         not even an apology from anyone at Buehler including Flinn towards Plaintiff.
         As is often the case, Defendants began a smear campaign, blaming Plaintiff for
         the sexual harassment and alleging that Plaintiff enjoyed it and even engaged
         in it-Plaintiff denies this vehemently.
      23. When Plaintiff refused to return to work under Flinn, Buehler terminated him.
      24. Plaintiff has an excellent work history, and despite his previously mentioned
         mental health concerns, had maintained a solid work performance for ten
         years prior to this incident.
      25. Following the second incident, Plaintiff filed a charge of discrimination with
         the Equal Employment Opportunity Commission. On or about January 10,
         2020, Plaintiff received Notice of Right to Sue letter from the EEOC, attached
         hereto as EX. A.

              FIRST CAUSE OF ACTION - DISABILITY DISCRIMINATION

      26. Plaintiff incorporates the previous paragraphs as if fully rewritten herein.
      27. At all times Plaintiff was a person with an identified and acknowledged
         disability under the American’s with Disabilities Act of 1990.
      28. At all times relevant, Defendants were all aware of Plaintiff’s disability, and
         treated him differently on the job as compared to other, non-disabled
         individuals.




                     Complaint, Parsons v. Buehler, et al., Page 4 of 8
Case: 3:21-cv-00567-JRK Doc #: 1 Filed: 03/10/21 5 of 8. PageID #: 5




      29. The actions of Defendant described above constitute discrimination in
         violation of Ohio Revised Code § 4112.02 and 42 USC 12112.
      30. The discriminatory conduct described above was engaged in recklessly,
         maliciously, and intentionally by Defendant Flinn, who is an agent of
         Defendant Buehler, and on their behalf.
      31. The actions of Defendant Buehler’s employees further support the
         discriminatory conduct by Defendant Flinn.
      32. Due to Defendants’ conduct in discriminating against him, Plaintiff’s rights
         under Ohio Revised Code § 4112.02 and 42 USC 12112 were violated.
      33. As such, Plaintiff has a remedy available under Ohio Revised Code § 4112.99
         and the related statutes.
      34. As a result of the foregoing actions of Defendants, Plaintiff has suffered
         damages including, but not limited to, mental anguish, emotional distress,
         humiliation, and other compensatory damages in an amount in excess of
         Eighty Thousand Dollars ($80,000.00).

                SECOND CAUSE OF ACTION – SEXUAL HARRASSMENT

      35. Plaintiff incorporates the previous paragraphs as if fully rewritten herein.
      36. Defendant Flinn was in a position of authority over Plaintiff.
      37. Defendant Flinn intentionally created an abusive and hostile work
         environment, as set forth above, in which Plaintiff was required to work.
      38. Defendant Flinn’ actions insulted and disparaged Plaintiff.
      39. Defendant Flinn’s offensive words and actions, which were severe and
         pervasive, were meant to harass Plaintiff and further aggravate him in the
         work place environment.
      40. Defendant Buehler was aware of Flinn’s actions, and did not take any steps to
         discourage this behavior.
      41. Defendant Buehler made every effort to discredit Plaintiff’s grievance with
         Defendant Flinn, choosing instead to protect their own employee in
         Management rather than protect Plaintiff.



                     Complaint, Parsons v. Buehler, et al., Page 5 of 8
Case: 3:21-cv-00567-JRK Doc #: 1 Filed: 03/10/21 6 of 8. PageID #: 6




      42. The working environment created by Defendants’ actions could be reasonably
         perceived as hostile and abusive, and effected the terms and conditions of
         Plaintiff’s employment.
      43. Defendant Flinn is individually liable for his sexual harassment of Plaintiff, and
         Defendant Beuhler is liable for their actions, and the actions of Flinn under the
         doctrine of Respondeat Superior.
      44. As a result of the hostile work environment created by Defendants’ actions,
         Plaintiff’s rights under Ohio Revised Code § 4112.02 and 42 USC 12112 were
         violated. As such, Plaintiff has a remedy available under Ohio Revised Code §
         4112.99, and the related federal statutes.
      45. As a result of the foregoing actions of Defendants, Plaintiff has suffered
         damages including, but not limited to, mental anguish, emotional distress,
         humiliation, and other compensatory damages in an amount in excess of
         Eighty Thousand Dollars ($80,000.00).
      46. Defendant’s conduct as set forth above was willful, intentional, and of a nature
         for which Plaintiff is entitled to recover punitive damages, including his
         reasonable and necessary attorney fees, expert fees, and the costs of this action
         in an amount to be determined at trial.

                                 THIRD CLAIM – ASSAULT

      47. Plaintiff incorporates the previous paragraphs as if fully rewritten herein.
      48. Defendant Flinn did physically touch the person on Plaintiff in an unlawful,
         unwarranted, and unrequited manor, causing physical harm to Plaintiff.
      49. As a result of the foregoing actions of Defendants, Plaintiff has suffered
         damages including, but not limited to, mental anguish, emotional distress,
         humiliation, and other compensatory damages in an amount in excess of
         Eighty Thousand Dollars ($80,000.00).

                            STATEMENT OF INCORPORATION

      50. All facts in all causes of action are reincorporated in all other causes of action.


                      Complaint, Parsons v. Buehler, et al., Page 6 of 8
Case: 3:21-cv-00567-JRK Doc #: 1 Filed: 03/10/21 7 of 8. PageID #: 7




                                  PRAYER FOR RELIEF

         WHEREFORE, Plaintiff demands judgment against Defendants as follows:

      A. Issue a Declaratory Judgment that Defendants’ acts and practices violated
         Plaintiff’s rights as protected by Ohio and Federal law;
      B. Order Defendants to institute and carry out a well-publicized discrimination
         and harassment complaint, intake, investigation, and remedial program;
      C. Grant Judgment to Plaintiff as to each of his claims and award compensatory
         damages in an amount that is reasonable and commensurate with the pain and
         emotional distress as a result of Defendants’ tortious and discriminatory acts;
      D. Grant punitive damages to Plaintiff in an amount sufficient to punish and deter
         Defendants from repeating their tortuous, outrageous, and discriminatory
         acts;
      E. Award Plaintiff appropriate back pay, front pay, and reimbursement for lost
         wages, mental anguish, emotional distress, and humiliation in an amount to be
         proven at trial;
      F. Award Plaintiff costs and reasonable attorney fees as provided by Ohio State
         and Federal law, to be determined at trial;
      G. Award Plaintiff pre and post judgment interest at the rate of ten percent (10%)
         per annum; and,
      H. Grant any other further and additional relief that this honorable Court deems
         necessary and just.

                                     JURY DEMAND

         Plaintiff respectfully demands a trial by jury on all issues presented herein.




                     Complaint, Parsons v. Buehler, et al., Page 7 of 8
Case: 3:21-cv-00567-JRK Doc #: 1 Filed: 03/10/21 8 of 8. PageID #: 8




                                                   Respectfully Submitted,


                                                   HUFFMAN, KELLEY, BROCK &
                                                   GOTTSCHALK, LLC
                                                   540 West Market Street
                                                   Lima, Ohio 45801
                                                   Telephone No: 419-227-3423
                                                   Facsimile: 419-221-3592
                                                   Email: jnf@540westmarket.com
                                                   ATTORNEYS FOR PLAINTIFF
                                                   By: /s/ Jason N. Flower____________
                                                       Jason N. Flower (0085972)




                   Complaint, Parsons v. Buehler, et al., Page 8 of 8
